DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.  Claims 19, 21, 22 and 24 have been cancelled and claims 1, 12 and 23 have been amended.  Therefore, claims 1-18, 20 and 23 are currently pending for examination.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s Amendments to Claims 1, 12 and 23 were authorized by Yangzhou Du during the examiner-initiated interview conducted on March 8, 2022.

Amendments to the claims: 

at least one storage medium including a set of instructions for controlling the lock of the vehicle; and 
at least one processor in communication with the storage medium, wherein when executing the set of instructions, the at least one processor is directed to: 
determine if there is a valid unlocking instruction when the vehicle is in a valid-unlocked state; 
determine if the vehicle is moved;  
upon the determination that: 
there is not a valid unlocking instruction, and 
the vehicle is moved, 
send a locking instruction to the lock of the vehicle; and 
upon the determination that: 
there is a valid unlocking instruction, or 
the vehicle is not moved, 
keep the lock in the valid-unlocked state.

12. (Currently Amended) A method for controlling a lock of a vehicle, comprising: 
determining if there is a valid unlocking instruction when the vehicle is in a valid-unlocked state; 
determining if the vehicle is moved; 
upon the determination that: 
there is not a valid unlocking instruction, and 

sending a locking instruction to the lock of the vehicle; and 
upon the determination that: 
there is a valid unlocking instruction, or 
the vehicle is not moved, 
keeping the lock in the valid-unlocked state.

23. (Currently Amended) A non-transitory computer readable medium, comprising at least one set of instructions for controlling a lock of a vehicle, wherein when executed by at least one processor of an electrical device, the at least one set of instructions directs the at least one processor to perform a method, the method comprising: 
determining if there is a valid unlocking instruction when the vehicle is in a valid-unlocked state; 
determining if the vehicle is moved; 
upon the determination that: 
there is not a valid unlocking instruction, and 
the vehicle is moved, 
sending a locking instruction to the lock of the vehicle; and 
upon the determination that: 
there is a valid unlocking instruction, or 
the vehicle is not moved, 
keeping the lock in the valid-unlocked state.

Allowable Subject Matter
Claims 1-18, 20 and 23 (renumbered as claims 1-20) are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1, 12 and 23, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “determining if there is a valid unlocking instruction when the vehicle is in a valid-unlocked state” in combination with “upon the determination that: there is not a valid unlocking instruction, and the vehicle is moved, sending a locking instruction to the lock of the vehicle; and upon the determination that: there is a valid unlocking instruction, or the vehicle is not moved, keeping the lock in the valid-unlocked state”.
Regarding claims 2-11, 13-18, and 20, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 

/Nay Tun/Primary Examiner, Art Unit 2687